DETAILED FORM PTO-324 COMMUNICATION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
01.	The 10/6/2021 "Response" fails to properly respond to the 9/9/2021 "Office Action" because of the following omission(s) and matter(s). 
37 CFR § 1.121(d) requires:
Any changes to an application drawing must be in compliance with § 1.84 or, for a nonprovisional international design application, in compliance with §§ 1.84(c) and 1.1026 and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled "Replacement Sheet." Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Any new sheet of drawings containing an additional figure must be labeled in the top margin as "New Sheet." All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper.
(1) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Sheet" and must be presented in the amendment or remarks section that explains the change to the drawings. 
(2) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner. (underlined for emphasis)
The 10/6/2021 Response submits 14 sheets of drawings instead of the original 12 sheets of drawings, without any mention of whether there has been any change to the submitted drawings, let alone an explanation of the change in the number of sheets of drawings. 
The 10/6/2021 Response, therefore, fails to comply with 37 CFR § 1.121(d). And the Reply, therefore, is non-responsive. 
Applicant may remedy the omission(s) and matter(s) by specifically describing, in the Remarks, the changes to the drawings. If there is NO change in any of the drawings, then the Remarks should expressly mention that the submitted replacement sheets contain no drawing change.
Accordingly, to avoid abandoning this Application, since the Reply appears to be bona fide, Applicant must file a response correcting the above described omission(s) and matter(s), and satisfying the requirements of 37 CFR § 1.111 and § 1.121, within a shortened statutory period of TWO MONTHS from the mailing date of this notice. Extension of this time period may be granted under 37 CFR § 1.136(a). 
Invitation to Interview Examiner
02.	In view of the objection to the drawings, Examiner notes the option of having an interview, before responding to the outstanding Office Action, to ensure proper reply to this Communication. 
CONCLUSION
03.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. THIS TIME PERIOD IS EXTENDIBLE UNDER 37 CFR § 1.136(A).
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814